Digitally signed by
                       Illinois Official Reports                         Reporter of Decisions
                                                                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                              Appellate Court                            Date: 2016.09.26
                                                                         13:06:32 -05'00'




                  In re Estate of Case, 2016 IL App (2d) 151147



Appellate Court   In re ESTATE OF BARBARA A. CASE, Deceased (Jamie M. Myers,
Caption           as Administrator of the Estate and Personal Representative of Barbara
                  A. Case, Deceased, Plaintiff-Appellant, v. Johnny R. Hanneman, Alan
                  Gorzlancyk Enterprises, Inc., and JMB Express, LLC, Defendants-
                  Appellees).



District & No.    Second District
                  Docket No. 2-15-1147


Filed             August 2, 2016


Decision Under    Appeal from the Circuit Court of Winnebago County, No. 13-L-351;
Review            the Hon. Eugene G. Doherty, Judge, presiding.



Judgment          Affirmed.



Counsel on        William T. Cacciatore and Eileen J. McCabe, both of Cacciatore Law
Appeal            Offices, of Rockford, for appellant.

                  J. Daniel Porter and Stacy K. Shelly, both of Langhenry, Gillen,
                  Lundquist & Johnson, LLC, of Rockford, for appellees.



Panel             JUSTICE BIRKETT delivered the judgment of the court, with
                  opinion.
                  Justices Hutchinson and Burke concurred in the judgment and
                  opinion.
                                             OPINION

¶1       Plaintiff, Jamie M. Myers, as administrator of the estate and personal representative of the
     deceased, Barbara A. Case, appeals the judgment of the circuit court of Winnebago County
     granting summary judgment in favor of defendants, Johnny Hanneman, Alan Gorzlancyk
     Enterprises, Inc. (Gorzlancyk), and JMB Express, LLC (JMB), on the ground that plaintiff had
     not presented any evidence of Hanneman’s negligence in operating the semitractor and trailer
     combination that collided with Case’s vehicle. On appeal, plaintiff argues that there was a
     genuine issue of material fact as to whether Hanneman was negligent. We affirm.

¶2                                       I. BACKGROUND
¶3       We begin by summarizing the pertinent undisputed facts in the record. Illinois Route 2 is a
     north-south highway. At the intersection with Roscoe Road, Route 2 is a two-lane road, with
     one northbound lane and one southbound lane. Route 2 has a 55-mile-per-hour speed limit
     around the Roscoe Road intersection. About 500 feet north of the intersection, the roadway
     dips and then rises. Likewise, about 600 feet south of the intersection, the roadway again dips
     and rises. For the approximately 1100 feet near the intersection, the roadway is flat and level,
     and, on a clear day, vehicles would be visible throughout that distance. Farther north, perhaps a
     mile, southbound Route 2 narrows from two lanes to one. Finally, Roscoe Road, both
     eastbound and westbound, has stop signs at the intersection with Route 2; Route 2 is
     unimpeded and deemed the preferential road at the intersection.
¶4       On December 6, 2011, the weather was overcast but otherwise clear. The roadway was dry,
     and there were no weather or atmospheric conditions interfering with a driver’s visibility
     around the intersection of Route 2 and Roscoe Road.
¶5       Also on December 6, 2011, Hanneman was driving a tractor-trailer for his employer,
     Gorzlancyk. The truck appears to have been owned by JMB and leased to Gorzlancyk.
     Gorzlancyk was in the business of recycling, refurbishing, and producing wood pallets.
     Hanneman had worked for Gorzlancyk for about 23 years, and he had driven trucks for
     Gorzlancyk for about 20 years. During the 10 years preceding the accident, Hanneman had
     driven along northbound Route 2 many times, and he estimated that he used the road as
     frequently as five times in a month. On that day, Hanneman had picked up a load of broken
     pallets from the Carson Pirie Scott Distribution Center in Rockford, and he was transporting
     the load to Gorzlancyk in Plover, Wisconsin.
¶6       Terry Gross, a vice president with Gorzlancyk, testified in his deposition that the empty
     tractor-trailer that Hanneman was driving weighed about 35,000 pounds. Gross testified that
     Hanneman received a full load of 500 broken pallets from the Carson’s distribution center.
     Gross estimated that each pallet weighed about 25 pounds. Gross also estimated that the loaded
     tractor-trailer weighed about 60,000 pounds, well below its maximum weight of 80,000
     pounds. Hanneman testified that, when his tractor-trailer was carrying a load, it would take him
     about 500 feet to come to a controlled stop from a speed of 55 miles per hour.
¶7       At about 11:52 a.m., on December 6, 2011, Hanneman was driving the tractor-trailer north
     on Route 2, approaching the intersection with Roscoe Road. He testified in his deposition that
     he had been traveling on Route 2 for about 30 minutes when he approached the intersection.
     Hanneman testified that his truck was limited by a governor to a maximum speed of 67 miles


                                                 -2-
       per hour. Hanneman testified that, at the relevant times, he was traveling at 55 miles per hour
       and was maintaining that speed as he approached the intersection. Hanneman testified that he
       had been behind a white van for some time. As he approached the intersection, the white van
       went into the dip to the north of Roscoe Road, and Hanneman lost sight of it. Hanneman
       specifically testified that, although the intersection is at the crest of a rise―with dips both to
       the north and the south of the intersection―he could see the entire roadway as he approached
       the intersection from the south.
¶8         Hanneman testified that he was about to enter the intersection of Route 2 and Roscoe Road
       when he first saw Case attempting to turn left in front of him. Hanneman estimated that he
       might have been less than 50 feet from the intersection when he saw Case’s Dodge Stratus
       entering the intersection from the north to make a left turn and proceed east on Roscoe Road.
       Hanneman testified that he slammed on his brakes and turned slightly to the right. The front of
       Hanneman’s truck struck the passenger side of Case’s vehicle. Upon the impact, the two
       vehicles became stuck together. Hanneman’s truck continued off the roadway, pushing Case’s
       vehicle in front of it. The two vehicles proceeded through a bordering ditch and into an
       adjacent cornfield to the northeast of the intersection.
¶9         Hanneman testified that Case did not enter Roscoe Road before the collision. He also
       testified that the collision took place entirely within the northbound lane of Route 2. Hanneman
       further testified that his truck never entered the southbound lane of Route 2; rather he
       consciously made the choice to steer to the right when he saw Case’s vehicle entering his lane.
       Finally, Hanneman testified that he did not believe that there was anything he could have done
       to avoid the collision.
¶ 10       Deputy Michael Pearson of the Winnebago County sheriff’s police testified that he was the
       department’s accident reconstructionist. He observed a tire yaw mark laid down by Case’s
       vehicle as it turned to the left. Pearson testified that Case took the turn too quickly and
       abruptly, causing so much stress on the tire that the sidewall marked the pavement. Pearson
       also recorded about 55 feet of precollision marks left by Hanneman’s truck. Finally, Pearson
       determined that the truck and the car came to rest in the cornfield some 200 feet from the
       impact on the roadway.
¶ 11       Two witnesses who had been behind Case at the moment of the collision also testified.
       Donna Zarabia testified that she was driving her daughter, Jazmin Sarabia, to court. Sarabia
       had to resolve a traffic ticket that she received for having too many people in the car when she
       was a new driver. Zarabia testified that she was driving in the inner, or left, lane of southbound
       Route 2. As she approached the narrowing of Route 2 into single lanes, Case passed her on the
       right, in the outer southbound lane, before the lane disappeared. Zarabia remarked to Sarabia
       that Case was driving and passing too fast. Zarabia was trying to make a point to her daughter
       about younger drivers. Sarabia observed that Case was approximately Zarabia’s age. Zarabia
       testified that this surprised her, because she associated Case’s excessive speed with a younger
       driver. Zarabia also admitted that she was driving at about 60 miles per hour as she approached
       the point where Route 2 narrowed.
¶ 12       Zarabia testified that, after Case passed her, she maintained a constant distance behind
       Case. As they approached the intersection, Zarabia knew that Case was going to turn left, even
       though she did not recall seeing Case’s brake or signal lights. Zarabia testified that Case’s
       vehicle did not come to a stop before beginning the turn. As the vehicle began the turn, Zarabia
       became aware of Hanneman’s truck. As soon as she registered the truck, the two vehicles

                                                   -3-
       collided. Zarabia noted that she heard squealing tires from the truck for a couple of seconds
       before the collision. Zarabia testified that she was driving past the two vehicles as they hit
       gravel, presumably on the shoulder of the roadway, and that Case’s car sprayed gravel onto
       Zarabia’s car as Zarabia passed the scene.
¶ 13        Zarabia testified that she immediately pulled to the side of the road and that she and her
       daughter exited and proceeded to the site of the accident. Zarabia testified that she approached
       Hanneman to see if he was injured. Hanneman said that Case’s car had pulled in front of him,
       and Zarabia comforted Hanneman, telling him that she had seen what had happened.
¶ 14        Sarabia testified that, on December 6, 2011, shortly before noon, she was riding in the
       passenger seat of Zarabia’s car as they were going to the courthouse in Rockford to resolve a
       traffic ticket. Sarabia repeated some of the facts about Route 2 that Zarabia had testified about.
       Sarabia noted that, about a mile north of the intersection, where Route 2 narrows, Case’s car
       passed theirs on the inside lane. Sarabia observed that Case was around her mother’s age. She
       recalled this because Zarabia started to hold forth about younger drivers until Sarabia pointed
       out that Case was actually an older driver. Case stayed in front of them as they approached the
       intersection of Route 2 and Roscoe Road.
¶ 15        Sarabia testified that, as they approached the intersection, she observed Case’s brake lights
       go on for “like a second” and then go off. When Case’s vehicle was very close to the
       intersection, Sarabia observed the left turn signal flash once or twice. Case did not come to a
       stop; instead, she slowed and began to turn left. Sarabia testified that, as soon as Case crossed
       the centerline of the roadway to begin her turn, she was immediately struck by Hanneman’s
       truck.
¶ 16        Both Zarabia and Sarabia testified that they could not estimate the speed of Hanneman’s
       truck. Both testified, however, that Hanneman appeared to appropriately operate his vehicle as
       he approached the intersection. Sarabia testified that, while she did not see Hanneman’s truck
       until Case began her turn, her view of the truck as it approached the intersection was
       unobstructed.
¶ 17        Additionally, Sarabia testified that she did not believe that there was any way that
       Hanneman could have avoided the collision. Both Zarabia and Sarabia testified that, had Case
       not turned in front of Hanneman, there would not have been a collision.
¶ 18        On November 26, 2013, plaintiff, acting as the administrator of Case’s estate and as Case’s
       personal representative, filed suit against defendants: counts I and II alleged vicarious liability
       against Gorzlancyk and JMB for Hanneman’s actions, and counts III and IV alleged
       negligence against Hanneman. Defendants moved to dismiss counts I and II, which the trial
       court granted without prejudice. On January 29, 2014, plaintiff filed an amended complaint.
       Counts I and II alleged wrongful death and survival actions, respectively, against Gorzlancyk
       under the theory of respondeat superior; counts III and IV alleged wrongful death and survival
       actions, respectively, against Hanneman; and counts V and VI alleged wrongful death and
       survival actions, respectively, against JMB under the theory of respondeat superior. On
       January 12, 2015, defendants filed a motion for summary judgment on each of the survival
       counts. On April 9, 2015, the trial court held that the uncontradicted medical testimony showed
       that Case was rendered immediately unconscious by her injuries. The affirmative evidence
       offered by plaintiff was, at best, speculative as to Case’s conscious pain and suffering, and the
       trial court granted summary judgment in favor of defendants on counts II, IV, and VI of the
       amended complaint.

                                                    -4-
¶ 19       On June 24, 2015, pursuant to Illinois Supreme Court Rule 213(f)(3) (eff. Jan. 1, 2007),
       plaintiff disclosed D.G. Owen as an expert witness regarding accident reconstruction. Plaintiff
       represents that Owen would opine that Hanneman was driving at an excessive rate of speed for
       the conditions and that Hanneman failed to reduce his speed as he approached the intersection
       of Route 2 and Roscoe Road.
¶ 20       On July 23, 2015, plaintiff filed a second amended complaint, with counts I, III, and V
       alleging wrongful death actions against defendants (using the theory of respondeat superior
       against Gorzlancyk and JMB) and with counts II, IV, and VI realleging survival actions against
       defendants (in order to preserve any appealable issues). Defendants’ answer included the
       affirmative defense of Case’s contributory negligence.
¶ 21       On July 29, 2015, defendants filed a motion for summary judgment on all counts of the
       second amended complaint. The trial court held, alternatively, that there was no evidence
       “from which a jury might be able to find negligence on the part of Hanneman”; that “the facts
       show that Case suddenly and without warning swerved into the oncoming lane of traffic, so the
       accident was unavoidable” and Hanneman’s conduct, “even if [he] were proceeding some
       slight amount over the speed limit, *** could not be considered the legal cause of the
       accident”; and that “the facts adduced by the parties *** could not support a jury finding of
       50% of the fault being attributable to Hanneman.” The court thus granted summary judgment
       in favor of defendants. Plaintiff timely appeals.

¶ 22                                            II. ANALYSIS
¶ 23       On appeal, plaintiff challenges each of the alternative bases of the trial court’s grant of
       summary judgment in favor of defendants. Plaintiff argues first that the trial court erred in
       determining that there was no evidence from which a jury could determine that Hanneman had
       been negligent. Second, plaintiff argues that the trial court erred in determining that any of
       Hanneman’s conduct was not a proximate cause of the collision. Finally, plaintiff contends that
       the trial court erred in holding that a jury could not determine that Hanneman was 50% at fault
       for the collision. We address each argument in turn, as necessary.

¶ 24                       A. Summary Judgment and Our Standard of Review
¶ 25       Before addressing plaintiff’s substantive arguments, we first consider the familiar standard
       by which we review a grant of summary judgment. Summary judgment is appropriate where
       the pleadings, depositions, admissions, and affidavits, if any, show that there exists no genuine
       issue of material fact and that the moving party is entitled to judgment as a matter of law. 735
       ILCS 5/2-1005(c) (West 2014); Hancock v. Village of Itasca, 2016 IL App (2d) 150677, ¶ 6.
       The trial court must strictly construe all evidence against the moving party and liberally in
       favor of the nonmoving party. Griffin v. Cohen, 2015 IL App (5th) 140408, ¶ 20. If any
       material fact is in dispute, or if differing inferences reasonably arise from the undisputed
       material facts, then summary judgment is not proper. Id. We review de novo the trial court’s
       grant of summary judgment (id.), and we may affirm on any basis supported by the record
       (AMCO Insurance Co. v. Erie Insurance Exchange, 2016 IL App (1st) 142660, ¶ 19). With
       these principles in mind, we turn to plaintiff’s first contention.




                                                   -5-
¶ 26                          B. Lack of Evidence of Hanneman’s Negligence
¶ 27       Plaintiff first challenges the trial court’s determination that she had presented no evidence
       from which a jury could find that Hanneman was negligent. In order to prevail on a claim of
       negligence, a plaintiff must plead and prove that the defendant owed her a duty, that the
       defendant breached that duty, and that an injury proximately resulted from that breach.
       Bujnowski v. Birchland, Inc., 2015 IL App (2d) 140578, ¶ 12. On appeal, plaintiff focuses on
       the breach-of-duty element and argues that Hanneman breached the duties he owed to Case
       pursuant to section 11-601 of the Illinois Vehicle Code (625 ILCS 5/11-601 (West 2010)),
       particularly his duties to keep a proper lookout, to observe due care in approaching an
       intersection, and to otherwise drive so as to avoid a collision. Additionally, plaintiff contends
       that Hanneman was driving in excess of the speed limit or at an excessive speed for the
       conditions, which also constitutes a breach of a duty to Case.
¶ 28       Turning first to plaintiff’s contention that Hanneman was driving in excess of the speed
       limit or at least too fast for the conditions, we note that plaintiff now offers as evidence her
       Rule 213(f) disclosure of the presumed testimony of Owen. Owen does not seem to have been
       deposed, and he did not provide plaintiff with an affidavit averring to his purported opinions.
       Moreover, Owen’s opinions do not appear to have been before the trial court when it was
       considering defendants’ motion for summary judgment. These circumstances raise at least two
       difficulties, both of which are insurmountable.
¶ 29       First, Owen’s opinions are not part of the record. It is virtually axiomatic that matters
       neither presented to nor ruled upon by the trial court may not be raised for the first time on
       appeal. Smith v. Airoom, Inc., 114 Ill. 2d 209, 229 (1986). Because Owen’s opinions never
       actually made it into the record, plaintiff cannot now rely on them on appeal.
¶ 30       Next, even if plaintiff could overcome the procedural default so that we could consider
       Owen’s opinions, the contents of a Rule 213(f) disclosure are not evidence for purposes of
       summary judgment. Essig v. Advocate BroMenn Medical Center, 2015 IL App (4th) 140546,
       ¶ 51. This is because a Rule 213(f) disclosure is promulgated by a party to an opposing party in
       order to prevent unfair surprise at trial and does not constitute a pleading, deposition,
       admission, or affidavit under section 2-1005(c) of the Code of Civil Procedure (735 ILCS
       5/2-1005(c) (West 2014)). Essig, 2015 IL App (4th) 140546, ¶ 51. Thus, Owen’s opinions
       regarding Hanneman’s speed are out of bounds for purposes of this appeal: they are
       procedurally defaulted and plaintiff has not offered a reason to relax that bar, and in their
       current form as a Rule 213(f) disclosure they are simply incompetent as evidence.
       Accordingly, we will not consider Owen’s purported opinions about Hanneman’s speed.
¶ 31       Plaintiff contends that there is sufficient evidence from which a jury could conclude that
       Hanneman was speeding and thereby breaching his duty to drive appropriately for the
       conditions. Plaintiff points to the skid marks left by the tractor-trailer and the fact that, after the
       collision, Hanneman’s truck and Case’s car traveled 200 feet into an adjacent cornfield.
       Plaintiff argues that based on this evidence a jury could conclude that Hanneman’s estimate of
       his speed was low. In support, plaintiff relies upon Watkins v. Schmitt, 172 Ill. 2d 193, 208
       (1996), for the proposition that a jury may consider physical evidence, such as skid marks, to
       be “some evidence” of excessive speed. Plaintiff concludes that, because the evidence presents
       a factual issue regarding whether Hanneman was speeding, a trier of fact must resolve that
       factual issue. We disagree.


                                                      -6-
¶ 32       As noted, plaintiff cites Watkins for the proposition that the presence of skid marks can
       raise a factual issue regarding a driver’s speed. In that case, the defendant was driving a cement
       truck in the left northbound lane and collided with a car that was turning into the southbound
       lanes from an east-west crossing street. Complicating matters, a school bus had partially turned
       into the westbound lane of the crossing street and was stopped at a railroad crossing for as long
       as two minutes. The school bus blocked the right northbound lane, and a number of vehicles
       were stopped behind it, waiting to continue traveling north. The school bus apparently
       impeded the vision of both the defendant and the driver who was attempting to turn into the
       southbound lanes. Further, there was conflicting testimony about the speed limit at the location
       of the collision: normally the limit was 45 miles per hour, but, because of construction, the
       speed limit might have been 35 miles per hour. The cement truck left 124 feet of skid marks,
       with 59 feet before the collision and 65 feet after the collision. Id. at 196-203.
¶ 33       Relevantly, in deciding whether summary judgment had been properly granted in favor of
       the defendant, the court held that, “in construing the evidence liberally in favor of the plaintiff,
       we believe that evidence of 124 feet of skid marks does present a factual question as to whether
       [the defendant] was speeding. Evidence of skid marks, ‘though not conclusive, could be
       considered some evidence of excessive speed.’ ” Id. at 208 (quoting Penzin v. Stratton, 26 Ill.
       App. 3d 475, 480 (1974)). The court continued, noting that the lengthy skid marks raised
       factual questions as to whether the cement truck was traveling faster than the eyewitnesses
       estimated. Id. The court concluded that, in light of the skid marks, the question regarding the
       speed limit, and the defendant’s own testimony that he had been accelerating past a line of
       stopped traffic, a jury might be able to conclude that the defendant was speeding, despite the
       eyewitness estimates that the truck had been traveling between 20 and 35 miles per hour. Id. at
       209.
¶ 34       We note that the facts in Watkins do bear some similarities to the facts here. The only speed
       estimate here was from Hanneman, who believed that he was traveling at the speed limit of 55
       miles per hour or slightly less. In Watkins, all the estimates of the defendant’s speed placed him
       at or below the speed limit. Here, Hanneman’s truck left precollision skid marks, and the truck
       traveled for another 200 feet after the collision; in Watkins, the 124 feet of skid marks
       conflicted with reports that the cement truck had been traveling at the speed limit or less. Thus,
       plaintiff proposes the same inference as that drawn in Watkins: the presence of skid marks and
       other marks totaling some 250 feet could allow a jury to conclude that Hanneman provided a
       low estimate of his speed and in fact was exceeding the speed limit.
¶ 35       There are, however, differences from Watkins that render such a conclusion inappropriate
       here. In Watkins, there were questions regarding the speed limit, which are absent here. There
       were also 124 feet of skid marks, which seems particularly lengthy given the estimates of the
       cement truck’s speed. By contrast, in this case, Hanneman testified that, traveling at 55 miles
       per hour, his truck would take about 500 feet to come to a controlled stop. The marks here were
       about 250 feet in length, 200 feet of which were made while Hanneman’s truck was pushing
       Case’s vehicle in front of it into an adjacent cornfield. Given the testimony about a controlled
       stop requiring 500 feet, the 250 feet of marks does not seem unduly lengthy, unlike in Watkins.
       Additionally, Case’s car left yaw marks, suggesting that she turned her car abruptly enough to
       cause her wheels to slip and mark the pavement. The eyewitness testimony indicated that Case
       did not stop before she began the turn, and that she abruptly turned in front of Hanneman’s
       truck. Additionally, if Hanneman were traveling at 55 miles per hour, his truck would cover


                                                    -7-
       nearly 81 feet each second. The eyewitness testimony estimated that Case began her turn about
       two seconds before the collision. The 55 feet of precollision marks is entirely consistent with
       the eyewitness accounts of the collision. If Case turned in front of Hanneman about two
       seconds before the collision, we would expect to see marks of 80 feet or less, allowing some
       time for Hanneman to react.
¶ 36        Finally, we do not read Watkins to mean that the presence of skid marks may always be
       deemed evidence that one of the parties was traveling at an excessive speed. Notably, there was
       no evidence in Watkins about the distance needed to bring the cement truck to a controlled
       stop. Here, Hanneman’s testimony about the distance needed to bring his tractor-trailer to a
       controlled stop makes the 250 feet of skid marks an understandable figure. By contrast, in
       Watkins, the 124 feet of skid marks suggested that the cement truck’s speed might have been
       greater than the eyewitnesses estimated it to be.
¶ 37        Additionally, Watkins relied on Penzin for its holding that, although the skid marks did not
       conclusively establish excessive speed, they could still be considered some evidence of
       excessive speed. Id. at 208 (quoting Penzin, 26 Ill. App. 3d at 480). In Penzin, there was
       conflicting eyewitness testimony about the defendant’s speed, testimony that there was “ ‘a
       heck of an impact’ ” and that the other car jumped several feet in the air, and the fact that the
       other car jumped over a curb and crashed into a building. Penzin, 26 Ill. App. 3d at 480. Thus,
       in Penzin, the skid marks were actually inconsistent with some of the estimates of the
       defendant’s speed. Here, by contrast, the skid marks do not seem inconsistent with speed
       estimates, and the length of the skid marks does not seem out of line with a heavy tractor-trailer
       coming to a stop after a collision.
¶ 38        For these reasons, then, we reject plaintiff’s reliance on Watkins. Instead, we hold that the
       trial court correctly interpreted the evidence in holding that there was no evidence that could
       support a jury’s finding that Hanneman had breached any duty owed to Case by exceeding the
       speed limit.
¶ 39        Plaintiff also argues that Hanneman breached duties imposed under section 11-601 of the
       Vehicle Code (625 ILCS 5/11-601 (West 2010)). Section 11-601(a) provides that a driver must
       drive reasonably under the conditions, keep a proper lookout, take reasonable care around
       intersections, curves, and hills, and take reasonable care to avoid collisions and other dangers
       when they are discovered or should reasonably be discovered. 625 ILCS 5/11-601(a) (West
       2010). Plaintiff argues that whether Hanneman breached one or more of these statutory duties
       is a question for the trier of fact.
¶ 40        Plaintiff points to the fact that Hanneman was driving a tractor-trailer weighing some
       60,000 pounds along a roadway with which he was familiar but that had dips to the north and
       south of the intersection that obscured the traffic traveling through them. Further, eyewitnesses
       did not observe Hanneman’s truck until Case began her left turn. Plaintiff argues that these
       facts lead to the reasonable inference that Hanneman was speeding or, if not speeding, driving
       too fast for the conditions. Additionally, plaintiff contends that one can reasonably infer that
       Hanneman’s ability to see Case’s vehicle was compromised by the topography of the roadway
       near the intersection and that therefore he needed to take more care when approaching it, such
       as by decreasing his speed. We disagree.
¶ 41        The undisputed facts in the record show that, for some 500 feet north and some 600 feet
       south of the intersection of Route 2 and Roscoe Road, the roadway is effectively level. Thus,
       the 1100 feet near the intersection is level. The roadway was dry, and the weather was overcast

                                                   -8-
       but clear, with the temperature above freezing. There were no weather-related impediments to
       visibility or the driving conditions. Sarabia testified that she could clearly observe the
       northbound traffic before the collision, although she focused on it only when she saw Case, on
       whom she had been focusing since Case passed the car in which she and Zarabia were riding,
       begin her left turn without stopping. Zarabia testified similarly; she had been talking to Sarabia
       as she drove, and she focused on the northbound traffic only when Case began her left turn and
       it became a potential issue for her driving. The undisputed evidence, then, is that there were no
       unusual environmental or traffic hazards.
¶ 42        In this regard, Watkins is particularly illuminating. The court noted that section 11-601
       imposes on drivers a duty to drive at a speed proper and reasonable for the traffic conditions
       and “a duty to decrease their speed when approaching any sort of special hazard present with
       respect to other traffic.” (Emphasis added.) Watkins, 172 Ill. 2d at 209. In Watkins, a school
       bus obstructed traffic in the outside lane of northbound Illinois Route 12, it obstructed the
       visibility of the cross traffic at the intersection, and the entire area was under construction,
       which might have meant a reduced speed limit of 35 miles per hour as opposed to the usual 45
       miles per hour. Id. The court held that these conditions created a special hazard that required
       the defendant to adjust his driving for these conditions, specifically by slowing when
       approaching the school bus and overtaking it. Id.
¶ 43        Here, by contrast, there was no construction, no traffic disruptions, no adverse weather
       conditions, and no other conditions that would have posed “any sort of special hazard.” In the
       absence of any special hazard, Hanneman was not required to take any special precautions
       beyond ordinary reasonable care. Moreover, plaintiff does not appear to suggest that a
       left-turning vehicle presents “any sort of special hazard” that requires, in the exercise of due
       care, adjusting speed or keeping more than normal lookout (see id.), and, if she does so
       suggest, she has failed to present any authority to support such an argument (see Ill. S. Ct. R.
       341(h)(7) (eff. Feb. 6, 2013) (an argument unsupported by authority is forfeited)).
¶ 44        Indeed, section 11-902 of the Vehicle Code (625 ILCS 5/11-902 (West 2010)) sets forth
       the duties of a left-turning driver: “The driver of a vehicle intending to turn to the left within an
       intersection *** shall yield the right-of-way to any vehicle approaching from the opposite
       direction which is so close as to constitute an immediate hazard ***.” The left-turning driver is
       allowed to make her turn only upon the occurrence of a safe interval. Id. Thus, while
       Hanneman was under the duties to keep a proper lookout, drive at an appropriate speed for the
       conditions, and avoid collisions (see 625 ILCS 5/11-601 (West 2010)), Case was under the
       specific duty as a left-turning driver to yield the right-of-way to all oncoming traffic that
       presented an immediate hazard.
¶ 45        The evidence shows that Case never stopped her car before turning left, that she turned at
       such a speed that her tires slipped and marked the pavement, and that, if she signaled her turn,
       her indicator blinked once or twice at the most. Additionally, the evidence demonstrates that
       Case began her turn about two seconds, or 160 feet, before Hanneman’s truck struck Case’s
       vehicle, which, based on the posted speed limit of 55 miles per hour, means that Hanneman’s
       truck “constitute[d] an immediate hazard.” 625 ILCS 5/11-902 (West 2010). Therefore, the
       evidence manifestly shows that Case breached her specific duty as a left-turning driver
       pursuant to section 11-902. See also Reese v. Laymon, 2 Ill. 2d 614, 623-24 (1954) (left-turning
       driver was the proximate cause of the accident where she failed to yield the right-of-way and


                                                     -9-
       turned in front of a motorcyclist who was within his oncoming lane and was close enough to, or
       had entered, the intersection so as to constitute an immediate hazard to the left-turning driver).
¶ 46        Accordingly, based on the undisputed facts, we hold that the trial court correctly held that
       there was no evidence from which a jury could conclude that Hanneman breached any of the
       duties imposed by section 11-601, and particularly the duties to keep a proper lookout, to drive
       in accordance with the existing conditions, and to drive at a safe speed.
¶ 47        While our determination that Hanneman did not breach any duties owed to Case effectively
       resolves this appeal, we note that plaintiff has cited a number of cases that she believes control
       or at least offer significant guidance to our decision. We turn to those cases next.
¶ 48        Plaintiff cites Guy v. Steurer, 239 Ill. App. 3d 304, 312-13 (1992), for the proposition that
       Hanneman breached his duties to keep a proper lookout for other cars on the road and to avoid
       a collision. Guy, however, is inapposite. First, procedurally, at issue in Guy were the trial
       court’s decisions on the plaintiff’s motions for judgment notwithstanding the verdict and for a
       new trial. Thus there are significant procedural differences. Id. at 306. Substantively, the
       plaintiff observed the defendant’s car executing a turn in the intersection, but the plaintiff did
       not slow, sound his horn, or otherwise attempt to avoid colliding with the defendant’s vehicle.
       Id. at 309. Moreover, Guy acknowledged the unavoidable-collision doctrine, which applies
       when a motorist drives into the path of the driver with the right of way and affords that driver
       with no opportunity to avoid the collision, and it specifically noted that the plaintiff observed
       the defendant making the turn but did absolutely nothing to avoid the collision. Id. at 309-10.
       In stark contrast, here, the evidence shows that Case abruptly turned left in front of Hanneman
       about two seconds before the collision on a roadway with a speed limit of 55 miles per hour.
       Both Sarabia and Zarabia testified that, had Case stopped before turning left and allowed
       Hanneman’s tractor-trailer to pass, there would not have been a collision. Thus, Guy is wholly
       inapposite.
¶ 49        Plaintiff cites Salo v. Singhurse, 181 Ill. App. 3d 641, 643 (1989), for the proposition that a
       driver on a preferential roadway has the duties to keep a proper lookout, to observe due care in
       approaching intersections, and to drive prudently to avoid a collision when a danger is
       discovered or, by the exercise of reasonable care, should be discovered. While plaintiff
       properly recites the duties involved, Salo held that the plaintiff―who had crossed into the
       intersection, relying on the defendant’s obligation to obey her stop sign, and was struck by the
       defendant, who did not stop at the stop sign―was not the proximate cause of the collision. Id.
       Rather, the defendant, who rolled into the intersection and struck the plaintiff’s car,
       proximately caused the collision. Id. Thus, Salo was decided not on the ground of breach of
       duty, but on the issue of proximate causation, and this renders it inapposite to our discussion
       above. However, we note that Salo provides an apt description of Hanneman’s duties, it is
       factually similar to this case, and its holding is likewise apt: Hanneman was faced with an
       unavoidable collision and his actions were not the proximate cause of the collision in this case.
       Id. If we needed to address plaintiff’s second argument in this case, we would follow Salo.
¶ 50        Plaintiff cites Johnson v. May, 223 Ill. App. 3d 477, 484 (1992), again for the
       proper-lookout and due-care-despite-the-right-of-way duties. Again, we acknowledge that
       plaintiff has properly recited duties applicable to Hanneman in this case. Plaintiff, however,
       has once again overlooked that the Johnson court determined that the collision was
       unavoidable because the driver corresponding to Case was the proximate cause of the
       collision. Id. at 484-85. This, again, renders Johnson inapposite to our discussion above

                                                    - 10 -
       concerning whether plaintiff demonstrated any breach of Hanneman’s duties to Case. And
       again, notwithstanding Johnson’s inapplicability to the issue of duty, its factual similarity
       would compel that we follow it if we had proceeded to consider proximate causation. The
       evidence in this case indicates that Hanneman was traveling at about 55 miles per hour, or
       about 81 feet per second. Johnson noted that a driver’s reaction time is at least a second. Id. at
       484. The eyewitnesses testified that about two seconds elapsed between Case’s vehicle
       beginning its left turn and the collision that resulted. The evidence shows that Hanneman’s
       tractor-trailer left 55 feet of precollision skid marks on the road. In other words, according to
       the witnesses, Case began turning left when Hanneman’s truck was around 160 feet away from
       her. Hanneman recognized this and applied his brakes roughly a second-and-a-half after Case
       began her turn. As in Johnson, Case’s actions left Hanneman with no way to avoid the
       collision, and Johnson would compel the same result: a holding that, because Hanneman could
       not avoid the collision, Case’s turn in front of him was the proximate cause of the collision. Id.
       at 484-85.
¶ 51       Plaintiff also cites Griffin, 2015 IL App (5th) 140408, ¶ 1, because the court in that case
       reversed the trial court’s decision on summary judgment in which it found that the plaintiff’s
       decedent was the sole proximate cause of the fatal collision because he failed to stop at a stop
       sign. Once again, we note that, while plaintiff cites Griffin to presumably illuminate
       Hanneman’s duties and his breach of those duties, the case was decided on the ground of
       proximate causation. The Griffin court held that there were factual issues regarding whether
       the defendant approached the intersection with due care. Id. ¶ 29. The evidence in Griffin
       showed that the plaintiff was traveling faster than he claimed, the plaintiff was driving a heavy
       pickup truck towing a 3000-pound trailer loaded with a 5000-pound piece of equipment for a
       gross weight of about 14,000 pounds, the plaintiff was traveling downhill, and the plaintiff was
       talking on a cell phone held to his ear even as he was trying to shift the truck’s transmission
       while traveling down the steep hill. Id. ¶¶ 26-27. Finally, the evidence revealed that the
       defendant steered his truck into the decedent’s vehicle, and even the defendant’s own expert
       opined that, had the defendant stayed in his own lane while applying his brakes, he would have
       avoided colliding with the decedent. Id. ¶ 28. Based on these factual issues, the court held that
       summary judgment was improper. Id.¶ 29. Further, the court held that the trial court’s
       determination that the sole proximate cause of the collision was the decedent’s failure to stop
       was inappropriate, where case law shows that there can be multiple proximate causes of an
       accident and where the evidence pointed to a possibility that the defendant’s actions could also
       have been a proximate cause of the collision. Id. ¶ 31.
¶ 52       Griffin is inapposite to the facts of this case. First, its treatment of proximate causation is
       inapposite to our discussion of breach of duty. Second, even regarding the issue of proximate
       causation (which we need not reach), the factual distinctions preclude its application here. In
       this case, there is no evidence that Hanneman was traveling at a speed greater than he claimed.
       In fact, the evidence appears to support Hanneman’s claim that he was driving at or below the
       speed limit of 55 miles per hour. Likewise, there is no evidence that Hanneman was speeding
       downhill, which might have impacted his ability to stop or to control his truck; rather, the
       evidence shows that Hanneman needed about 500 feet to stop and that he was proceeding along
       a level stretch of road. The evidence also shows that Case began her turn about two seconds
       before the collision, which, at Hanneman’s speed of about 55 miles per hour, was about 160
       feet in front of Hanneman’s truck. Finally, there is no evidence that Hanneman had any


                                                   - 11 -
       obvious distractions, like talking on a phone held to his ear while trying to downshift for a
       steep downhill grade, as in Griffin. Finally, to the extent that Griffin relied on a number of
       breaches of duty to justify its decision on proximate causation, there is no evidence in this case
       from which a trier of fact could conclude, without resorting to unbridled speculation, that
       Hanneman breached any duty to Case, such as keeping a proper lookout, driving at an
       appropriate speed for the conditions, or driving so as to avoid a collision. Accordingly, Griffin
       is factually distinguishable and offers no guidance in this case.
¶ 53        For the foregoing reasons, then, we hold that the trial court properly granted summary
       judgment on the ground that plaintiff presented no evidence of Hanneman’s negligence.
       Specifically, plaintiff was unable to offer any evidence demonstrating that Hanneman
       breached any duty he owed to Case. Because plaintiff was unable to demonstrate all of the
       necessary elements to establish negligence, particularly the breach of any duty owed to Case,
       we need not consider plaintiff’s challenges to the alternative bases identified by the trial court.

¶ 54                                     III. CONCLUSION
¶ 55       For the foregoing reasons, the judgment of the circuit court of Winnebago County is
       affirmed.

¶ 56      Affirmed.




                                                   - 12 -